Appeal from an order of the Supreme Court, Albany Special Term, which confirmed respondent’s determination and denied petitioner-appellant’s application for a review under article 78 of the Civil Practice Act. Respondent refused to accept and file a certificate of authority for petitioner-appellant to do business in this State under the name “Motor Club of America” on the ground that such name too closely resembled a name already in use, to wit, “ The Automobile Club of America, Inc.” We cannot say that respondent, acting in an administrative capacity, did not have a reasonable basis for his determination. If the matter was debatable the choice was his and his determination is not subject to judicial interference. Order unanimously affirmed, with $10 costs and disbursements. Present — Poster, P. J., Heffernan, Brewster, Deyo and Santry, JJ. [193 Misc. 157.] [See 275 App. Div. 727.]